                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON

FORGE DENNIS MILEHAM,
                                          Civil No.    6:16-cv-00739-BR
             Petitioner,
                                                      OPINION AND ORDER
     v.

MR. PREMO,

             Respondent.

     OLIVER W. LOEWY
     Assistant Federal Public Defender
     101 SW Main Street
     Suite 1700
     Portland, OR 97204

             Attorney for Petitioner

     ELLEN F. ROSENBLUM
     Attorney General
     SAMUEL A. KUBERNICK
     Senior Assistant Attorney General
     JAMES M. AARON
     Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, OR 97301

             Attorneys for Respondent


      1 - OPINION AND ORDER -
BROWN, Senior Judge.

        Petitioner, an inmate in the custody of the Oregon Department

of Corrections,       brings this habeas corpus action pursuant to 28

u.s.c. § 2254.        For the reasons that follow, the Court DENIES the

First Amended Petition for Writ of Habeas Corpus (ECF No. 28).

                                  BACKGROUND

        On October 12, 2007, a Hood River County grand jury returned

a   thirteen-count       indictment     against   Petitioner.   Five   counts

pertained to an August 2007 attack on Petitioner's first victim,

and eight counts stemmed from a September 2007 attack against a

second victim.        The case was tried to the court in August 2008.

With respect to the first victim, the trial judge found Petitioner

guilty on two counts of Sexual Abuse in the First Degree and two

counts of Rape in the First Degree.            As to the second victim, the

trial judge found Petitioner guilty of Rape in the First Degree,

Assault in the Second Degree,           two counts of Sodomy in the First.

Degree, and two counts of Unlawful Sexual Penetration. 1

        The trial judge sentenced Petitioner to a total of 320 months

of incarceration.         Following the       sentencing hearing,   the trial

court       conducted four   hearings    on   restitution before    ultimately

entering a restitution order.           Petitioner was not present at any of

the restitution hearings, and did not waive his right to be there.


        1
      The judge acquitted Petitioner on one count of Attempted
Strangulation of the first victim and one count of Attempted Murder
of the second victim.

            2 - OPINION AND ORDER -
      Petitioner appealed his conviction and sentence.                      The Oregon

Court of Appeals affirmed without opinion and the Oregon Supreme

Court denied review.            State v. Mileham, 241 Or. App. 572, 250 P.3d

464, rev. denied, 350 Or. 423, 256 P.3d 1097 (2011).                     The appellate

judgment issued on April 26, 2011.

      Petitioner then sought state post-conviction relief (''PCR").

Following      an    evidentiary       hearing,    the    PCR   trial    court    denied

relief.      Petitioner appealed, but again the Oregon Court of Appeals

affirmed      without      opinion     and   the   Oregon      Supreme   Court    denied

review.      Mileham v. Taylor, 275 Or. App. 1032, 367 P.3d 568, rev.

denied,      359    Or.   39,    370   P.3d 1252     (2016).      The    PCR appellate

judgment issued on May 18, 2016.

      On April 29, 2016, Petitioner filed a prose Petition for Writ

of Habeas Corpus with this Court.              The Court appointed counsel, and

on   April     4,    2017,      Petitioner   filed    a   First    Amended       Petition

alleging the following claims for relief:

      Claim I:  Trial Counsel Rendered Ineffective Assistance
      of Counsel, in Violation of Petitioner's Sixth and
      Fourteenth Amendment Right to Effective Assistance of
      Counsel.

              A.      Trial Counsel Failed to Adequately Advise
                      Petitioner     Regarding   the  Advantages,
                      Disadvantages,   and Risks in Rejecting or
                      Accepting   the   State's  Plea Offers  and
                      Proceeding to a Bench Trial.

              B.      Trial Counsel Failed to Adequately Investigate
                      Whether Petitioner Was Competent to Stand
                      Trial and Failed to Move for a Competency
                      Hearing.


       3 - OPINION AND ORDER -
             C.   Trial Counsel Failed to Ensure that Petitioner
                  was Present at the Restitution Hearing.

             D.   Trial Counsel Failed to Adequately Pursue Plea
                  Negotiations.

             E.   Trial Counsel Failed to Adequately Investigate
                  and Present Evidence in Favor of a Lesser
                  Sentence.

     Claim II: The Failure to Sever the Counts Concerning the
     Two Victims Violated Petitioner's Right to Due Process as
     Guaranteed by the Fourteenth Amendment to the United
     States Constitution.

     Claim III: Petitioner's Jury Waiver in Favor of a Bench
     Trial was Involuntary,    in Violation of his Sixth
     Amendment Right to a Jury Trial and his Fourteenth
     Amendment Right to Due Process.

     Claim IV:    The Trial Court Failed to Conduct a Competency
     Hearing.

     Claim V:   Petitioner was Absent from his Restitution
     Hearings in Violation of his Sixth and Fourteenth
     Amendment Right to be Present.

     In his Brief in Support, Petitioner does not address sub-part

D of Claim I or Claims II,      III,   or IV.    Petitioner concedes he

procedurally defaulted sub-parts A, B, C, and E of Claim One, but

contends the procedural default is excused.            Finally,   Petitioner

argues he is entitled to relief on the merits on Claim V.

     Respondent argues Petitioner failed to meet his burden on the

unargued     claims.    Respondent     also   argues    that   Petitioner's

procedural default of sub-parts A, B, and E of Claim I cannot be

excused. 2   As to sub-part C of Claim I, Respondent argues the claim


     2
      Respondent argues alternatively that ~ub-part E of Claim I is
not timely, but as the Court resdlves this claim on the principles

         4 - OPINION AND ORDER -
is not cognizable under§ 2254(a).                  Finally, Respondent contends

Claim Vis untimely and, in the alternative, that the state court

denied     Claim    V   on    independent    and     adequate         state    procedural

grounds.

                                      DISCUSSION

I.      Procedural Default - Sub-parts A, B, and E of Claim I

        As noted,   Petitioner concedes that sub-parts A, B, and E of

Claim I are procedurally defaulted.                He argues, however, that the

procedural default is excused under Martinez v. Ryan, 566 U.S. 1,

132 S. Ct. 1309 (2012).           In Martinez, the Supreme Court held that

"[i]nadequate assistance of counsel at initial review collateral

proceedings may establish cause for a prisoner's procedural default

of a claim of ineffective assistance of counsel at trial."                            Id. at

1315.     The holding in Martinez does not,              however, extend to PCR

appellate counsel.           See Id. at 16 (explaining holding applies only

to   initial       review     proceedings,     and     not       appeals       from     such

proceedings);       Davila v.     Davis,    137 S.    Ct.    2058,      2066-67       (2017)

(same).

        Before   the    state    PCR trial    court,    Petitioner            alleged    and

argued the claims alleged in sub-parts A,                   B,   and E.        On appeal,

however,     Petitioner         did   not    assert    any       of     these     claims. 3


of procedural default,           Respondent's procedural default argument
need not be addressed.

     ~Petitioner's counseled brief on appeal asserted only that the
PCR trial court erred in denying relief on Petitioner's claim of

         5 - OPINION AND ORDER -
Accordingly,          the procedural default of sub-parts A,                         B,   and E of

Petitioner's           Claim    I   occurred on post-conviction appeal,                      which

cannot        be    excused    under Martinez.            As   such,       Petitioner       is   not

entitled to habeas corpus relief on these claims.

II.     Cognizability - Sub-part C of Claim I

        In sub-part C of Claim I, Petitioner alleges trial counsel was

ineffective in failing to ensure he was present at the restitution

hearings.           Respondent contends this claim is not cognizable under

§ 2254.

        "[A]       federal     court may issue a writ of habeas                      corpus to a

state        prisoner     'only     on    the    ground    that       he   is   in    custody     in

violation of the Constitution or laws or treaties of the United

States. '"           Swarthout v.        Cook,   562 U.S.      216,    131 S.    Ct.      859,   861

( 2 0 11 )    ( quoting Wi 1 son v. Corcoran , 5 6 2 U . S . 1 ,           131 S . Ct . 13 , 15

(2010)        (per curiam)).        This language requires a nexus between the

petitioner's claim and the unlawful nature of the custody in order

for subject matter jurisdiction to exist.                       Bailey v. Hill, 599 F.3d

976,     980       (9th Cir. 2010).        Imposition of a fine or restitution is

not "custody" and thus the "in custody" jurisdictional requirement




ineffective assistance of counsel based on trial counsel's failure
to ensure Petitioner's presence at the restitution hearings;
Petitioner's Pro Se Supplemental Brief assigned error to the PCR
judge's denial of relief on the basis that trial counsel was
ineffective in failing to seek recusal of the criminal trial judge
and failing move to impeach a witness's testimony.

             6 - OPINION AND ORDER -
of §   2254 (a)     is not met when a state inmate makes. an in-custody

challenge to a restitution order.                       Id.

       Here, Petitioner does not challenge directly his restitution,

instead he       alleges        trial       counsel was       ineffective in           failing        to

ensure his presence at the restitution hearings.                              Nonetheless, the

claim is      not      cognizable       under     §     2254 (a)       See   United     States        v.

Thiele, 314 F.3d 399, 402 (9th Cir. 2002)                          (finding such a claim is

not cognizable in a challenge to a federal conviction and sentence

under 28 U.S.C.           § 2255);      United States v.               Kramer,      195 F.3d 1129

(9th   Cir.    1999)       (same);      see     also     Bailey,       599    F.3d    at   982    (as

applied to        this    issue,       §§    2254 (a)     and 2255 (a)        are    sufficiently

analogous that Thiele and Kramer apply).                           Accordingly,        Petitioner

is not entitled to habeas relief on Claim V.

III. Timeliness - Claim V

       In Claim V,         Petitioner alleges the trial court violated his

Due    Process      rights      by holding        the      restitution        hearings        in his

absence.       As      noted,     Respondent          contends this          claim is      untimely

because Petitioner's First Amended Petition was filed beyond the

one-year statute of limitations and Claim V does not relate back to

any of the claims contained in the timely filed initial petition.

       Under      28     U.S.C.    §    2244(d)(l)(A),             a   petition       filed      by    a

prisoner challenging a noncapital state conviction or sentence must

be filed within one year of the latest of the date on which the

judgment of conviction became final after the conclusion of direct


        7 - OPINION AND ORDER -
review or       the    expiration of the                time    for    seeking such         review.

"Direct review" includes the period within which a petitioner can

file   a    petition      for writ          of certiorari with the United States

Supreme Court, whether or not the petitioner actually files such a

petition.       Bowen v. Roe, 188 F.3d 1157, 1159 (9th Cir. 1999).                              Time

during which a properly filed application for state post-conviction

or other collateral review is pending is excluded from the one-year

time limit.         28 U.S.C.        §    2244(d) (2).

       Here,    the appellate judgment in Petitioner's criminal case

issued on April 26, 2011, and became final on July 25, 2011, when

the    time    to     file    a     petition      for    writ     of    certiorari          expired.

Petitioner signed his state PCR petition 324 days later,                                     on June

13,    2012.        The   PCR case          remained pending            until    the    appellate

judgment       issued     on May          18,   2016.         Petitioner      filed     his    First

Amended Petition 321 days later,                        on April 4,       2017".       As   such,    a

total of 625 days elapsed before Petitioner alleged the trial court

erred in conducting the restitution hearings without Petitioner's

presence or waiver of his right to be present.                            Petitioner's Claim

V does not relate back to any of the claims alleged in his timely

initial       petition       and,        therefore,      is    barred    by     the    statute      of

limitations.          Because Petitioner presents no evidence upon which

the limitation period may be equitably tolled or otherwise excused,

habeas relief must be denied.




           8 - OPINION AND ORDER -
IV.     Claims Not Addressed in Petitioner's Brief in Support - Sub-
        part D of Claim I, and Claims II, III, and IV

        As    noted above,        Petitioner does        not    address the          remaining

claims in his Brief in Support of Amended Petition.                           Additionally,

Petitfoner does not attempt to refute Respondent's argument that

these        claims   do    not       entitle   him   to       habeas       corpus     relief.

Accordingly,          Petitioner         has    not   sustained             his   burden    of

demonstrating why he is entitled to relief on his unargued claims.

See Lampert v.        Blodgett,        393 F.3d 943,     970 n.        16    (9th Cir. 2004)

(petitioner bears burden of proving his case); Davis v. Woodford,

384 F.3d 628, 638 (9th Cir. 2003)                 (same). Nevertheless, the Court

has reviewed Petitioner's unargued claims and is satisfied that

Petitioner       is   not    entitled      to   relief     on    the    remaining       claims

alleged in his Petition for Writ of Habeas Corpus.

                                         CONCLUSION

        For these reasons, the Court DENIES the First Amended Petition

for Writ of Habeas Corpus               (ECF No. 28) and DISMISSES this action.

The Court DENIES a certificate of appealability as Petitioner has

not made a substantial showing of the denial of a constitutional

right.        See 28 U.S.C.       §   2253(c)(2).

        IT IS SO ORDERED.

        DATED this         \ ~    day of ~ , 2018.




                                       United States Senior District Judge


         9 - OPINION AND ORDER -
